Citation Nr: 1548009	
Decision Date: 11/13/15    Archive Date: 11/25/15

DOCKET NO.  10-29 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 10 percent for the Veteran's right (major) hand gunshot wound residuals with degenerative joint disease, to include entitlement to a separate compensable disability evaluation.  

2.  Entitlement to an effective date prior to December 18, 2006, for the award of a 10 percent disability evaluation for the Veteran's right hand gunshot wound residuals with degenerative joint disease, to include the issue of whether there was clear and unmistakable error in February 1946 and June 1948 rating decisions.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Hutcheson, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran is the appellant in the instant appeal.  He had active service from August 1943 to January 1946.  He was awarded the Purple Heart.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Cleveland, Ohio, Regional Office which denied an increased disability evaluation for the Veteran's right hand gunshot wound residuals.  During the pendency of the appeal, however, in October 2009, the Detroit, Michigan, Regional Office (RO) determined that a June 27, 2007, rating decision was clearly and unmistakably erroneous in not assigning a 10 percent evaluation for the Veteran's right hand gunshot wound residuals; recharacterized his service-connected right hand disorder as right hand gunshot wound residuals with degenerative joint disease; assigned a 10 percent evaluation for that disability; and effectuated the award as of March 19, 2007.  In September 2010, the RO denied an effective date prior to March 19, 2007, for the award of a 10 percent evaluation for the Veteran's right hand gunshot wound residuals with degenerative joint disease. In July 2012, the RO determined that the October 2009 rating decision was clearly and unmistakably erroneous in not assigning December 18, 2006, as the effective date for the award of a 10 percent evaluation for the Veteran's right hand gunshot wound residuals.   

In July 2012, the Veteran submitted a Motion to Advance on the Docket.  In August 2013, the Board granted the Veteran's motion.  In September 2013, the Board remanded the Veteran's appeal to the RO so that he could be afforded a videoconference hearing before a Veterans Law Judge.  

The Veteran was subsequently scheduled for the requested videoconference hearing before the Board.  He did not appear for the hearing.  In April 2014, the Board remanded the Veteran's appeal to the RO for additional action.  

The Board has reviewed both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of the Veteran's appeal should take into consideration the existence of this electronic record.  


FINDINGS OF FACT

1.  The June 2007 VA examination was the first to mention "ankylosis" with regard to the 5th finger.  Significantly, the examiner described it as a "10 degrees flexion ankylosis deformity of the proximal interphalangeal joint."  This examination also noted limited overall movement and negligible active movement of the MCP joint of the 5th finger.  

2.  The May 2009 VA examination was the first indication of decreased limitation of motion of the 4th finger.  It continued to demonstrate ankylosis of the MCP and PIP of the 5th finger.

3.  The February 2015 VA examination was the first indication of a gap of 3 cm between the pad of the thumb and the fingers.

4.  In a February 1946 rating decision, the RO granted a noncompensable evaluation for a fractured right little finger under Diagnostic Code 3578 and, the correct facts, as they were known at the time of the February 1946 decision, were before the RO, and the statutory or regulatory provisions extant at the time were correctly applied.
 
5.  In a June 1948 rating decision, the RO recharacterized the disability to gunshot wound, multiple, right hand but continued a noncompensable evaluation and, the correct facts, as they were known at the time of the June 1948 decision, were before the RO, and the statutory or regulatory provisions extant at the time were correctly applied.

6.  The Veteran filed a claim for an increased evaluation for his right hand disability on December 18, 2006.  

7.  A VA x-ray dated August 22, 2006 provided the first indication of a worsening of the right hand disability and constitutes and informal claim for benefits.


CONCLUSIONS OF LAW

1. An evaluation in excess of 10 percent for right hand gunshot wound residuals with degenerative joint disease has not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, including Diagnostic Code 5010 (2015).

2. A separate evaluation of 10 percent for limitation of motion of the thumb has been met beginning February 19, 2015.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, including Diagnostic Code 5010 (2015).

3. The February 1946 rating decision which granted a noncompensable evaluation for the Veteran's service-connected fractured right little finger was not clearly and unmistakably erroneous. 38 U.S.C.A. §§ 5101, 5107, 5110, 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.105(a), 20.302 (1933-1946).
 
4. The June 1948 rating decision which continued a noncompensable evaluation for the service-connected gunshot wound, multiple, right hand was not clearly and unmistakably erroneous. 38 U.S.C.A. §§ 5101, 5107, 5110, 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.105(a), 20.302 (1933-1948).
 
5. The criteria for an effective date of August 22, 2006 for the grant of an increased 10 percent evaluation for the right hand gunshot wound residuals with degenerative joint disease have been met. 38 U.S.C.A. §§ 5101, 5103, 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.151, 3.155, 3.157, 3.159, 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

Here, the VCAA duty to notify was satisfied by way of letters sent to the Veteran dated in April 2009 that fully addressed all notice elements. 

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant. See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the service treatment records, VA outpatient treatment records and reports of VA examinations. 

The claim was previously remanded for additional development to be performed.  In Stegall v. West, 11 Vet. App. 268, 271 (1998), the Court held that compliance with remand instructions is neither optional nor discretionary.  The Court further held that the Board errs as a matter of law when it fails to ensure compliance with remand orders.  Although the Board is required to ensure compliance with remand orders, it is substantial compliance, not absolute compliance that is required. See Dyment v. West, 13 Vet.App. 141, 146-47 (1999) (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination "more that substantially complied with the Board's remand order").  The Board most recently remanded the case for a VA examination to provide findings as to the current severity of the hand condition and to specifically discuss what muscle group was affected by the initial injury.  The February 2015 VA examination provided findings as to the current severity of the condition but in addressing the muscle group noted only that the condition was a "boney injury, not a muscle injury."  While the Board could technically remand again under Stegall as x-ray evidence, including x-rays obtained coincident with the February 2015 VA examination, note the presence of retained metallic fragments around the joints, and thus presumably in the muscles of the hand, given the Veteran's age, the fact this case has been remanded multiple times and the fact that caselaw and prior adjudicatory actions provide guidance as to the correct diagnostic code to apply the Board will proceed with adjudication of the claim.  See Dyment v. West, 13 Vet.App. 141, 146-47 (1999); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant).

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained. Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

The Merits of the Claims

Applicable Rating Codes

The Veteran seeks an increased evaluation for his right hand gunshot wound residuals with degenerative joint disease.  By way of history, the Veteran was granted service connection for a fractured right little finger in a February 1946 rating decision.  At that time, a noncompensable evaluation under Diagnostic Code 3578 was assigned.  A June 1948 recharacterized the disability to "[gunshot wound], multiple, right hand" but continued the noncompensable evaluation.  A June 2007 rating decision continued the noncompensable evaluation.  This rating decision indicated the disability was evaluated pursuant to Diagnostic Code 5307, which contemplates an injury to Muscle Group VII.  As noted in the Introduction, during the pendency of the appeal, in October 2009, the RO found clear and unmistakable error (CUE) in the June 2007 rating decision and changed the Diagnostic Code from 5307 to 5307-5010 and assigned a 10 percent evaluation for the right hand effective March 19, 2007.  The July 2012 rating decision found CUE in the October 2009 rating decision and assigned the 10 percent evaluation effective December 18, 2006.  

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify various disabilities and the criteria for specific ratings. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.1.  After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

While the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the Board notes that the Veteran is appealing the initial assignment of separate evaluations for the scars of the left forearm, back and abdomen and the medial nerve of the left forearm, and as such, the severity of the disability is to be considered during the entire period from the initial assignment of the evaluation to the present time.  Fenderson v. West, 12 Vet. App. 119 (1999).  Furthermore, a recent decision of the United States Court of Appeals for Veterans Claims (Court) has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary. 

As noted above, presently the Veteran's right hand residuals are currently evaluated pursuant to Diagnostic Code 5307-5010.  Pursuant to 38 C.F.R. § 4.27, hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen; unlisted disabilities requiring rating by analogy will be coded first the numbers of the most closely related body part and "99".  

38 C.F.R. § 4.73, DC 5307 addresses a Group VII muscle injury. Group VII involves the muscles of flexion of the wrist and fingers. Muscles arising from the internal condyle of the humerus: flexors of the carpus and long flexors of fingers and thumb; pronator.  For the dominant extremity, as in this case, a 0 percent rating is assigned for a slight impairment of muscle function, a 10 percent rating is assigned for moderate impairment, a 30 percent rating is assigned for moderately severe impairment, and a 40 percent rating is assigned for severe impairment. 

Diagnostic Code 5308 addresses injuries to Muscle Group VIII, which affects functions of extension of the wrist, fingers and thumb, and abduction of the thumb. The affected muscles arise mainly from the external condyle of the humerus and include the extensors of the carpus, fingers, and thumb, and the supinator.  Diagnostic Code 5309 rates Muscle Group IX.  Muscle Group IX involves the intrinsic muscles of the hand, including the thenar eminence, the short flexor, opponens, abductor, and adductor of the thumb, hypothenar eminence, the short flexor, opponens, and abductor of the little finger, 4 lumbricales, and 4 dorsal and 3 palmar interossei.  Muscle Group IX functions to supplement the strong grasping movements of the forearm muscles with delicate manipulative movements. 38 C.F.R. § 4.73, Diagnostic Code 5309.  As the hand is so compact a structure, isolated muscle injuries are rare, and these injuries are rated based on limitation of motion, with a minimum rating of 10 percent. 38 C.F.R. § 4.73, Diagnostic Code 5309, Note.

In considering the residuals of injury, it is essential to trace the medical-industrial history of the disabled person from the original injury, considering the nature of the injury and the attendant circumstances, and the requirements for, and the effect of, treatment over past periods, and the course of the recovery to date.  38 C.F.R. § 4.41.  Evaluation of injury includes consideration of resulting impairment to the muscles, bones, joints and/or nerves, as well as the deeper structures and residual symptomatic scarring.  See 38 C.F.R. §§ 4.44, 4.45, 4.47, 4.48, 4.49, 4.50, 4.51, 4.52, 4.53, 4.54. 

The rating schedule for all muscle injuries under 38 C.F.R. § 4.73 provides for the evaluation of the injury of the muscles of any group as slight, moderate, moderately severe or severe.  38 C.F.R. § 4.56 sets out the criteria for evaluating muscle disabilities.  Specifically, a slight disability is a simple wound of muscle without debridement or infection.  There must be objective findings of minimal scarring with no evidence of fascia defect, atrophy, or impaired tonus.  In order to be deemed "slight," there must be no impairment of function or metallic fragments retained in the muscle tissue.  A moderate disability is a through-and-through or deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without explosive effect of a high velocity missile, residuals of debridement, or prolonged infection.  There must be objective findings of scarring, small or linear, indicating a short track of missile through the muscle tissue.  There must also be some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side.  And, there must be a record of consistent complaints of one or more of the cardinal signs and symptoms of muscle disability.  For VA purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, and uncertainty of movement. 

In order for a muscle injury to be deemed moderately severe, the wound must be a through-and-through or deep penetrating wound by a small high velocity missile or large low velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring.  There must also be evidence of scars indicating the track of a missile through one or more Muscle Groups as well as indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with the sound side.  Tests of strength and endurance compared with the sound side must demonstrate positive evidence of impairment.  A severe muscle injury must be a through-and-through or deep penetrating wound due to high-velocity missile or large or multiple low velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intermuscular binding and scarring.  The residuals must be ragged, depressed and adherent scars indicating wide damage to Muscle Groups in the missile track; palpation shows loss of deep fascia or muscle substance, or soft flabby muscles in the wound area; muscles swell and harden abnormally in contraction; tests of strength, endurance, or coordinated movements compared with the corresponding muscles of the uninjured side indicate severe impairment of function. 

The following are also signs of severe muscle disability: (A) x-ray evidence of minute multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of the missile; (B) adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle; (C) diminished muscle excitability to pulsed electrical current in electrodiagnostic tests; (D) visible or measurable atrophy; (E) adaptive contraction of an opposing group of muscles; (F) atrophy of Muscle Groups not in the track of the missile, particularly of the trapezius and serratus in wound of the shoulder girdle; and (G) induration or atrophy of an entire muscle following simple piercing by a projectile. 38 C.F.R. § 4.56(d)(4)(iii). 

For compensable Muscle Group injuries which are in the same anatomical region but do not act on the same joint, the evaluation of the most severely injured Muscle Group will be increased by one level and used as the combined evaluation for the affected Muscle Groups.  See 38 C.F.R. § 4.55(e).

As directed by DC 5010, arthritis, due to trauma, substantiated by X-ray findings, is to be rated as arthritis, degenerative.  In turn, arthritis, degenerative, is rated under DC 5003, which provides that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (DC 5200 etc.). When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 20 percent evaluation will be assigned with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations and a 10 percent evaluation will be assigned with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  Note (1) after the Diagnostic Code explains that the 20 percent and 10 percent ratings based on X-ray findings, above, will not be combined with ratings based on limitation of motion.  Note (2): The 20 percent and 10 percent ratings based on X-ray findings, above, will not be utilized in rating conditions listed under DCs 5013 to 5024, inclusive.

For the purpose of rating disability from arthritis, multiple involvements of the interphalangeal, metacarpal and carpal joints of the upper extremities are considered groups of minor joints, ratable on a parity with major joints. See 38 C.F.R. § 4.45(f). 

Disability ratings under DC 5223, regarding favorable ankylosis of two digits of one hand, a 30 percent evaluation is assigned for favorable ankylosis of the thumb and any finger of the major hand.  A 20 percent rating is assigned for the index and long; index and ring; or index and little fingers and a 10 percent evaluation is assigned for favorable ankylosis of long and ring; long and little; or ring and little fingers.  

Also potentially applicable are DCs 5228 to 5230 regarding limitation of motion of individual digits.  Diagnostic Code 5228 which evaluates limitation of the thumb assigns a 20 percent evaluation if there is a gap of more than two inches (5.1 cm.) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers of the major hand.  A 10 percent evaluation is warranted for a gap of one to two inches (2.5 to 5.1 cm.) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.  A gap of less than one inch (2.5 cm.) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers is noncompensable.  

Diagnostic Code 5229 evaluates limitation of motion of the index or long finger, and provides for a 10 percent evaluation for a gap of one inch (2.5 cm.) or more between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, or; with extension limited by more than 30 degrees.  A noncompensable evaluation is assigned for a gap of less than one inch (2.5 cm.) between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, and; extension is limited by no more than 30 degrees. 

Under Diagnostic code 5230 any limitation of motion of the ring or little finger is noncompensable.

More generally, when evaluating ankylosis or limitation of motion of single or multiple digits of the hand, for the index, long, ring, and little fingers (digits II, III, IV, and V), zero degrees of flexion represents the fingers fully extended, making a straight line with the rest of the hand.  The position of function of the hand is with the wrist dorsiflexed 20 to 30 degrees, the metacarpophalangeal and proximal interphalangeal joints flexed to 30 degrees, and the thumb (digit I) abducted and rotated so that the thumb pad faces the finger pads.  Only joints in these positions are considered to be in favorable position. For digits II through V, the metacarpophalangeal joint has a range of zero to 90 degrees of flexion, the proximal interphalangeal joint has a range of zero to 100 degrees of flexion, and the distal (terminal) interphalangeal joint has a range of zero to 70 or 80 degrees of flexion. See 38 C.F.R. § 4.71a, Evaluation of Ankylosis or Limitation of Motion of Single or Multiple Digits of the Hand (1). 

When two or more digits of the same hand are affected by any combination of amputation, ankylosis, or limitation of motion that is not otherwise specified in the rating schedule, the evaluation level assigned will be that which best represents the overall disability (i.e., amputation, unfavorable or favorable ankylosis, or limitation of motion), assigning the higher level of evaluation when the level of disability is equally balanced between one level and the next higher level.  Id. at (2). 

When evaluating ankylosis of the index, long, ring, and little fingers, if both the metacarpophalangeal and proximal interphalangeal joints of a digit are ankylosed, and either is in extension or full flexion, or there is rotation or angulation of a bone, evaluate as amputation without metacarpal resection, at proximal interphalangeal joint or proximal thereto.  If both the metacarpophalangeal and proximal interphalangeal joints of a digit are ankylosed, evaluate as unfavorable ankylosis, even if each joint is individually fixed in a favorable position.  If only the metacarpophalangeal or proximal interphalangeal joint is ankylosed, and there is a gap of more than two inches (5.1 cm.) between the fingertip(s) and the proximal transverse crease of the palm, with the finger(s) flexed to the extent possible, evaluate as unfavorable ankylosis.  If only the metacarpophalangeal or proximal interphalangeal joint is ankylosed, and there is a gap of two inches (5.1 cm.) or less between the fingertip(s) and the proximal transverse crease of the palm, with the finger(s) flexed to the extent possible, evaluate as favorable ankylosis.  Id. at (3). 

When evaluating ankylosis of the thumb, if both the carpometacarpal and interphalangeal joints are ankylosed, and either is in extension or full flexion, or there is rotation or angulation of a bone, evaluate as amputation at metacarpophalangeal joint or through proximal phalanx.  If both the carpometacarpal and interphalangeal joints are ankylosed, evaluate as unfavorable ankylosis, even if each joint is individually fixed in a favorable position.  If only the carpometacarpal or interphalangeal joint is ankylosed, and there is a gap of more than two inches (5.1 cm.) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers, evaluate as unfavorable ankylosis.  If only the carpometacarpal or interphalangeal joint is ankylosed, and there is a gap of two inches (5.1 cm.) or less between the thumb pad and the fingers, with the thumb attempting to oppose the fingers, evaluate as favorable ankylosis.  Id. at (4). 

If there is limitation of motion of two or more digits, each digit is to be evaluated separately and the evaluations are to be combined.  Id. at (5). 

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Thus, with or without degenerative arthritis, it is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59; see also Burton v. Shinseki, 25 Vet. App. 1, 5 (2011) (holding that the provisions of 38 C.F.R. § 4.59 are not limited to disabilities involving arthritis). 

Moreover, when evaluating musculoskeletal disabilities, VA may, in addition to applying the schedular criteria, assign a higher disability rating when the evidence demonstrates functional loss due to limited or excessive movement, pain, weakness, excessive fatigability, or incoordination, to include during flare-ups and with repeated use, if those factors are not considered in the rating criteria. See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Burton, 25 Vet. App. at 5.

Nonetheless, a rating higher than the minimum compensable rating is not assignable under any diagnostic code (relating to range of motion) where pain does not cause a compensable functional loss. The "pain must affect some aspect of 'the normal working movements of the body' such as 'excursion, strength, speed, coordination, and endurance,'" as defined in 38 C.F.R. § 4.40, before a higher rating may be assigned.  This is because "pain alone does not constitute a functional loss under the VA regulations that evaluate disability based upon range-of-motion loss."  Mitchell v. Shinseki, 25 Vet. App. 32, 33, 43 (2011).

The Facts 

Service treatment records reflect the Veteran sustained a penetrating injury to the right hand after a grenade exploded nearby.  A June 1944 record noted that the Veteran was going out as platoon guide and an anti-tank grenade near him went off.  FC phalanx 5th finger and gunshot wound right thigh were noted.  A July 1944 x-ray noted a comminuted fracture of the distal end of the proximal phalanx involving the joint of the right 5th finger.  There was oblique fracture through the medial portion of base of middle phalanx, entering the joint with good position.  Another July 1944 record noted the right finger was healed -splint.  An August 1944 record noted the metacarpal phalangeal joint (MCP) of the right hand was stiff and indicated he would be returned to limited duty in a few days.  Another August 1944 record noted another x-ray of the hand was requested as the finger was still sore.  The diagnosis was old partially united comminuted fracture distal end of the proximal phalanx of the right 5th finger and soft tissue was negative.  Clinical records noted a diagnosis of WSALCC proximal phalanx 5th finger right hand and a wound to the right thigh incurred in June 1944 when a hand grenade exploded near him.  A December 1944 progress note indicated the 5th finger of the right hand needs a splint which has been granted.  There were no complications.  The examination conducted in connection with the Veteran's separation noted he was wounded in the right leg and hand in June 1944.  Examination of musculoskeletal system reflected a fracture of right little finger with resultant enlargement of interphalangeal joint, not considered disabling.

A March 1948 report from Michigan Medical Service noted a stiffened, enlarged, reddened joint of the right 4th finger (1st interphalangeal joint) also dense scarring of the right finger and thigh.  The additional notes section noted arthritis of the right 4th finger, 1st interphalanynx and the diagnosis was arthritis of 4th finger right hand.  

An August 2006 x-ray of the right hand did not reflect evidence suggesting acute fracture or dislocation.  There were some degenerative changes involving the interphalangeal articulations of the fingers of the right hand.  A smooth bony fragment was seen at the level of the proximal interphalangeal articulation of the right 5th finger medially measuring about 4 mm in size likely representing an old ununited chip fracture. There were two tiny metallic densities seen on the lateral aspect of the mid-portion of the proximal phalanx of the right second finger likely representing metallic foreign bodies in this area.  The impression noted the degenerative changes, ununited fracture at level of proximal interphalangeal joint (PIP) in the right 5th finger and tiny metallic foreign bodies in the soft tissues of the right second finger adjacent to the proximal phalanx of the right second finger.  

During a June 2007 VA examination the Veteran reported being wounded in the right hand during World War II.  The examiner reviewed the service medical records and early VA examinations.  The Veteran described a chronic deformity of the right 5th finger (PIP joint) and stiffness.  He indicated he cannot have a normal right hand grip since the above injury and he is a right handed person.  He indicated he could do his daily routing simple activities.  He worked as an engineer for 30 years during civilian life and retired in 1980.  He then did part time consulting engineering work.  He was able to do occupational duties fairly well.  He denied pain in the right 5th finger and did not use braces or splints.  He did not take pain medication.  He denied subsequent injuries or surgeries.  There were no major incapacitating episodes or flare-ups.  

Physical examination reflected 10 degrees flexion ankylosis deformity of the PIP joint of the right 5th finger. There was negligible movement of the same joint.  Minimal swelling around the joint present.  No tenderness effusion or signs of cellulitis or inflammation.  He had limited movement of MCP joint of 5th finger.  Active movement of this joint was negligible and passive movement was flexion 0 to 50 degrees.  The distal interphalangeal joint (DIP) of the right 5th finger was within normal limits.  No swelling, tenderness, redness, or warmth was noted.  Movements were within normal range and not painful.  Other small joints of other fingers of right hand were within normal limits without swelling, tenderness, redness, warmth, and were not painful.  No tender points or metallic objects felt around the second right finger.  Right hand grip was slightly diminished 4/5.  He did not wear a splint or brace and no obvious wasting or atrophy of muscles was noted.  Pushing and pulling appeared normal and dexterity remained normal.  The diagnosis was residual deformity and flexion ankylosis of the PIP joint right 5th finger with ununited fracture at level of PIP related to GSW during service.  Joint function not additionally limited by pain, weakness, fatigue, or lack of endurance after repeated use.  The diagnosis also noted Degenerative joint disease (DJD) involving the right hand and retained tiny metallic objects around 2nd finger related to gunshot wound. 

A March 2009 VA treatment record noted a complaint of right finger deformity.  He described the history of being hit with a grenade.  On review of systems the Veteran reported arthritis and right finger deformity.  On examination, the physician noted that motor strength was symmetrical and equal and there was full range of motion of all joints.  The impression was unspecified deformity of finger right sided, military related injury after grenade explosion, stable with occasional over the counter pain medication.  

An April 2009 VA record noted the Veteran was scheduled for follow up for military related deformity of the right pinky finger.  On review of systems he reported arthritis and right finger deformity.  Examination revealed right pinky finger slight medial deviation with lateral finger joint swelling/protrusion but no pedal or tibia edema.  The impression was unspecified deformity of finger right, military related after grenade explosion stable with follow up at DVA as directed.  

A May 2009 x-ray of the hand reflected old posttraumatic change and degenerative change involving PIP joint of the 5th digit and 2 small metallic foreign bodies of the medial aspect of the proximal portion of index finger.  These were unchanged from prior August 2006 study.  Degenerative changes were also noted involving the 1st metacarpophalangeal joint (MCP) and interphalangeal (IP) joints of the fingers.  

The Veteran was afforded a VA examination in May 2009.  He recounted the history of his injury and explained that as he was right handed it was difficult for him to grip objects due to the lack of motion in his pinkie finger.  He also has decreased dexterity in his hand secondary to this but denied any pain. He explained his finger was like a stone.  He was an engineer and indicated the effect of the finger on his job was minimal and he was able to do all activities of daily living on his own unaffected by the problem. He was not using pain medication or splints and reported essentially no change since the prior evaluation in June 2007.  He explained it was still stiff and difficult for him to use the hand secondary to stiffness in the pinkie but denied flare ups.  

Evaluation reflected the right pinkie finger was permanently fixed in approximately 10 degrees of flexion at the MCP joint and at the PIP joint.  He had motion in the distal interphalangeal (DIP) joint of approximately 10 to 15 degrees from the baseline.  The motion was both active and passive.  The MCP joint of the right ring finger had decreased flexion to approximately 80 degrees which seems to be affected by the lack of motion in the pinkie.  The remaining MCP joints had 90 degrees of flexion.  The remaining PIP joints had 0 to 100 degrees flexion and DIP joints from 0 to 70 degrees of flexion.  Grip strength of the hand as a unit and movement of the hand as a unit were satisfactory with the exception of the pinkie finger which had very limited motion.  There was no gap between the tip of the thumb and fingers and no gap between the tips of the fingers and proximal transverse crease of the palm with the exception of the pinkie finger which has some motion.  There was no gap between thumb pad and fingers while attempting to oppose the fingers.  There was good strength for pushing, pulling, and twisting and the remaining fingers had good dexterity for twisting, probing, writing, touching, and expression.  After repetitive motion there was no additional limited motion due to pain, fatigue, weakness, or lack of endurance.  The impression was flexion ankylosis of PIP of right 5th finger and degenerative joint disease involving right hand.  

An October 2010 letter from Henry Ford Medical Center explained that the Veteran had a combat related finger injury with residual dysfunction.  He explained that since that time his right hand 5th finger has not been useful, stiff, painful and limited his ability to use his dominant right hand.  He reported he had to go to engineering rather than other physical work because of this.  At his current age it was limiting day to day ability to carry out activities of daily living and maintenance of the home and vehicle.  He was unable to change a car tire and had to call a car repair service.  He cannot do simple plumbing chores or household chores such as minor home repair.  Examination reflected a deformed right 5th finger that appeared to have surgical changes, bony fullness and apparently a surgical fusion at the proximal interphalangeal joint in the right hand.  There was reasonable flexion at the metacarpophalangeal joint in the distal interphalangeal joint.  An x-ray performed that same day revealed mild to moderate osteoarthrosis of the right hand most prominent at the 5th proximal interphalangeal joint and foreign body densities along the radial aspect of the second digit proximal phalanx.  

March 2012 and June 2012 VA treatment records noted a history of an unspecified deformity of the finger.  Examination of the extremities noted grip was 4+, pulses were +2 bilaterally and the assessment was unspecified deformity of finger-right-military related after grenade explosion-stable.  

The Veteran was afforded VA examinations in February 2015.  The examination of the muscle injuries indicated the examiner reviewed the claims file and found the Veteran was never diagnosed with a muscle injury.  The examiner commented "the injury to the right little finger was a boney injury, not a muscle injury.  There are no muscles to be identified."

The Veteran was also afforded a VA examination of the hand in February 2015.  The examiner diagnosed ankylosis of the right little finger and degenerative arthritis of the right hand.  The reported history was that the Veteran received a gunshot wound to the right hand in 1944 during World War II and indicated he did not have surgery at that time but the hand was placed in a cast.  Since that time he has had little or no motion in the right pinkie finger.  The dominant hand was the right hand.  He denied flare-ups.  

Range of motion testing of the right hand reflected index finger extension of MCP, PIP, and DIP joints to 0 degrees, and flexion of MCP to 90, PIP to 100 and DIP to 70.  Long finger MCP, PIP DIP extension was to 0 and flexion of MCP to 90, PIP to 100 and DIP to 70.  Ring finger extension of MCP, PIP and DIP was to 0.  Flexion of the MCP was to 80, PIP to 90 and DIP to 50 and little finger extension MCP to 20, PIP to 20 and DIP to 0 and flexion of MCP to 20, PIP to 20 and DIP to 0. Thumb extension to 0 MCP and IP and flexion MCP to 100 and IP to 90.  The examiner noted a gap of 3 cm between the pad of the thumb and the fingers and indicated the range of motion contributed to functional loss as the loss of motion in the little finger made using the right hand awkward.  The Veteran reported that as he was right handed and it was difficult for him to grip objects due to the lack of motion in the pinkie finger.  No pain was noted on the examination.  No additional functional loss was noted after three repetitions.  The Veteran was not examined immediately after repetitive use over time and pain, weakness, fatigability, or incoordination did not significantly limit functional ability with repeated use over a period of time.  The examiner again reported there was less movement than normal due to ankylosis adhesions, etc and the use of right hand was awkward secondary to inability to bend the little finger and it was difficult to grip objects.  Hand grip was 5/5 and no muscle atrophy was noted.  The examiner noted ankylosis of the MCP and PIP joints in extension.  There was no rotation or angulation of either bone.  The examiner noted the ankylosis resulted in limitation of motion of other digits or interference with the overall function of the hand and explained there was slight limitation of the ring finger as noted in the range of motion testing.  No other pertinent physical findings were noted.  The examiner indicated the functional impairment was not such that no effective function remained other than that which would be equally well served by amputation with prosthesis.  The examiner indicated imaging testing revealed abnormal findings and noted degenerative or traumatic arthritis of the right hand in multiple joints of the same hand including thumb and fingers.  The imaging also showed old posttraumatic change and degenerative change involving the PIP joint of the 5th digit and 2 small metallic foreign bodies of the medial aspect of the proximal portion of the index finger of the right hand.  The condition did not impact the ability to perform occupational tasks.  

The Veteran's representative argues that because the Veteran is right handed the injury to the right hand made use of that hand awkward.  It was difficult to grip objects due to lack of motion in the pinkie finger and there was further limitation of motion of the ring finger.  The Veteran's representative argued that consideration of extraschedular evaluation should be given.

In his March 2009 claim the Veteran reported he could no longer move the finger because it was so stiff and prevented him from doing simple daily tasks.  He explained that if he tried to do daily tasks like hold hammer or change a tire it became very painful and stiff and due to stiffness he could not use hand to fullest.  

In April 2009, the Veteran explained he had limited use of his right hand due to stiff finger, restricting his use of tools and requiring service related assistance for household repairs and maintenance issues.  In November 2011, the Veteran explained that he had a wounded demolished knuckle resulting in a stiff finger.  He explained the knuckle was twice the normal size and was visible without an x-ray.  He felt VA did not evaluate the diminished hand function or gripping pressure.  

Analysis

The Veteran is right-handed. Accordingly, his service-connected right hand will be considered the dominant or "major" hand.  See 38 C.F.R. § 4.69.

The evidence above clearly reflects the Veteran has the following:

1) Service records clearly note complaints of stiffness and x-rays demonstrated a fracture of the 5th finger.  The separation examination noted "enlargement."
2) The March 1948 medical record was the first to use the term "arthritis" but did so in describing the 4th finger.  This report also noted stiffness and enlargement of the finger.
3) The August 2006 x-ray was the first mention of any retained metallic bodies.  This x-ray also confirmed the presence of degenerative changes.
4) The June 2007 VA examination was the first to mention "ankylosis" with regard to the 5th finger.  Significantly, the examiner described it as a "10 degrees flexion ankylosis deformity of the proximal interphalangeal joint."  This examination also noted limited overall movement and negligible active movement of the MCP joint of the 5th finger.  
5) The May 2009 VA examination was the first indication of decreased limitation of motion of the 4th finger.  It continued to demonstrate ankylosis of the MCP and PIP of the 5th finger.
6) The February 2015 VA examination was the first indication of a gap of 3 cm between the pad of the thumb and the fingers.  It continued to demonstrate ankylosis of the MCP and PIP of the 5th finger but described it as ankylosis in extension.

Although the code sheet continues to list both Diagnostic Code 5307 and 5010, a review of the October 2009 rating decision clearly reflects the Veteran was rated for "x-ray evidence of degenerative changes involving 2 or more minor joints."  Accordingly, in order for there to be a higher rating under Diagnostic Code 5010 there needs to be x-ray evidence of 2 or more minor joints with occasional incapacitating exacerbations.  Although Diagnostic Code 5003 does not define what constitutes an "incapacitating exacerbation," the analogous term "incapacitating episode" is defined elsewhere in the Rating Schedule for the musculoskeletal system in regards to intervertebral disc syndrome and in the Rating Schedule for the digestive system.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243, Note 1 (2014) (an incapacitating episode is a period of acute signs and symptoms that requires bed rest prescribed by a physician and treatment by a physician); see also 38 C.F.R. § 4.114, Diagnostic Codes 7345 and 7354, Notes (2) (2014) ("incapacitating episode" means a period of acute signs and symptoms severe enough to require bed rest and treatment by a physician).  While the record clearly reflects complaints of stiffness, pain, limited motion and trouble gripping items, the record does not reflect the Veteran ever had signs and symptoms from the residuals of a hand injury that required bed rest and treatment by a physician.  

The Board therefore considered whether a higher rating was warranted based upon another Diagnostic Code.  The Veteran does have ankylosis of the little finger and limited motion of the thumb and long finger so the Board considered whether combining the evaluations as per note 5 would result in a higher rating.  

As an initial matter, the Board notes that the ankylosis of the little finger would generally be noncompensable under 5227; however, under note 3, the diagnostic code indicates that if both the MCP and PIP joints of a digit are ankylosed, and either is in extension or full flexion, or there is rotation or angulation of a bone, evaluate as amputation without metacarpal resection, at PIP joint or proximal thereto.  As noted above, the June 2007 VA examination described a "flexion ankylosis" of the 5th finger while at the same time noting "negligible" active movement of the MCP joint of the 5th finger.  The Board finds this more nearly approximates the criteria contemplated by the note.  Under Diagnostic Code 5156, amputation of the little finger without metacarpal resection, at PIP joint or proximal thereto warrants a 10 percent evaluation for the major hand.  

The Board then considered whether separate evaluations could be provided for other fingers.  In this regard, the long finger was noted to have maximum extension to 0 across all joints and flexion of the MCP to 80, PIP to 90 and DIP to 50.  Comparing these to the left hand findings which the examiner assess to be completely normal reflects normal motion is extension to 0, flexion of MCP to 90, PIP to 100 and DIP to 70.  Significantly, any limitation of motion of the ring or little finger is noncompensable under 5230.  The Board considered whether a separate 10 percent rating should be granted based upon painful motion of the ring finger under 5003; however, under this Diagnostic Code x-ray evidence of 2 or more major or minor groups with pain warrants a 10 percent rating.  38 C.F.R. § 4.45(f) specifies that for purposes of arthritis, multiple involvements of the interphalangeal, metacarpal and carpal joints of the upper extremities are considered groups of minor joints.  In other words, providing a rating under 5003 for the multiple involvement of limited motion of the fingers based on pain and separate evaluations for limitation of motion of the individual interphalangeal, metacarpal and carpal joints of specific fingers would constitute impermissible pyramiding under 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

The gap between the pad of the thumb and the fingers would warrant 10 percent evaluation under 5228.  Accordingly, a separate 10 percent evaluation for the limitation of motion of the thumb is warranted effective February 19, 2015.  The Board considered whether the separate rating could be assigned at an earlier date; however, VA treatment records and VA examinations prior to that time failed to note any gap between the thumb and the fingers.  See e.g. June 2007 VA examination and May 2009 VA examination.

The Board also considered whether a different diagnostic code would result in a separate or higher rating.  Specifically, as noted in prior remands, the Board was interested in determining whether a muscle group was involved, particularly in light of the x-ray evidence of retained foreign bodies.  However, because the Veteran's 5th finger joint is ankylosed, an additional separate rating under the muscle codes is not appropriate.  As noted above, under 38 C.F.R. § 4.55, there will be no rating assigned for muscle groups which act upon an ankylosed joint, with exceptions relating to the knee and the shoulder.  See 38 C.F.R. § 4.55(c).  In other words, the regulations prohibit separate ratings for orthopedic manifestations and muscle damage if the joint in question is ankylosed, and the disability is rated as such.

Although a separate rating is prohibited the Board considered whether evaluating the claim solely under a different diagnostic code would result in a higher rating.  In this regard, the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case." See Butts v. Brown, 5 Vet. App. 532, 538 (1993). In this case, the Board has considered whether another rating code is "more appropriate" than the code used by the RO. See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

As noted above the RO initially evaluated the condition under Diagnostic Code 3578 and in June 2007 recharacterized the condition to Diagnostic Code 5307.  As will be discussed in further detail below, Diagnostic Code 3578 evaluated amputations of the ring (4th) or little (5th) finger without metacarpal resection.  Diagnostic Code 5307 addresses an injury to muscle group VII involving muscles arising from the internal condyle of the humerus.  The RO never provided any explanation for why the Diagnostic Code was changed.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992)(noting that any change in diagnostic code by VA must be specifically explained).  As noted above, subsequent rating decisions which provided for the increased evaluation clearly rated the condition by analogy to the arthritis code of 5010.  More significantly, none of the medical evidence supports a rating under Diagnostic Code 5307.  The only evidence seeking to identify a muscle group was the February 2015 rating decision which explained this was a boney injury not a muscle injury.  Although the Board questions the validity of that statement, it notes that the x-ray evidence over the years has consistently noted the placement of metallic fragments as near the right second finger.  There was never any indication of injury or metallic fragments in the forearm, the location of the muscles arising from the humerus.  See e.g. Dorland's Illustrated Medical Dictionary 406 and 866 (30th ed. 2003) (defining condyle as a rounded projection of a bone and humerus as the bone that extends from the shoulder to the elbow articulating proximally with the scapula and distally with the radius and ulna); Dorland's Illustrated Medical Dictionary Plate 33 1191 (30th ed. 2003)(illustrating the superficial muscles of the upper limb and noting all muscles identified in Group VII and Group VIII as being located in the forearm).  In other words, based upon the x-ray evidence, it appears the most applicable of the muscle group diagnostic codes is Diagnostic Code 5309 which considers an injury to the intrinsic muscles of the hand.  Significantly, this diagnostic code explains that the hand is so compact, isolated muscle injuries are rare and are nearly always complicated by injuries of bones, joints and tendons. This Diagnostic Code indicates that the condition should be rated on limitation of motion minimum 10 percent.  In other words, rating the condition under the Diagnostic Codes for muscle injuries would not result in a higher rating than that already assigned.  

In sum, the Board finds the Veteran's right hand gunshot would residuals should be rated as 10 percent for ankylosis of the little finger at the MCP and PIP joints in flexion under Diagnostic Code 5227-5156 and 10 percent for limitation of motion of the thumb under Diagnostic Code 5228.  

Extraschedular Consideration

The Board's findings above are based on the schedular criteria.  Generally, the degrees of disability specified in the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1. Schedular ratings are based primarily upon the average impairment in earning capacity, that is, upon the economic or industrial handicap which must be overcome and not from individual success in overcoming it. 38 C.F.R. § 4.15. 

To afford justice in exceptional situations, however, an extraschedular rating may also be assignable.  38 C.F.R. § 3.321(b).  The Board may not, in the first instance, assign an increased rating on an extraschedular basis, but may determine whether referral for extraschedular consideration is warranted, provided that it articulates the reasons or bases for that determination.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  This determination follows a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, the level of severity and symptomatology of a Veteran's service-connected disability must be compared with the established criteria found in the rating schedule for that disability.  Id. If the rating criteria reasonably describe a Veteran's disability level and symptomatology, the disability picture is contemplated by the rating schedule.  Therefore, the assigned schedular evaluation is adequate and no referral is required.  Id.  If the schedular evaluation does not contemplate the level of disability and symptomatology, and is found inadequate, the second step of the inquiry requires the Board to determine whether the exceptional disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-16.

If analysis of the first two steps shows that the rating schedule is inadequate to evaluate the disability picture and that picture shows the related factors discussed above, the final step requires that the disability be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether the disability picture requires the assignment of an extraschedular rating. Thun v. Peake, 22 Vet. App. 111.

Here, the first Thun element is not satisfied.  The Veteran's right hand disability is manifested by signs and symptoms such as pain and swelling, which impairs his ability to use his hand in daily life, including decreased grip strength.  These signs and symptoms, and their resulting impairment, however, are reasonably contemplated by the rating schedule because the schedule for rating arthritis disabilities provides disability ratings on the basis of painful motion, weakness, and other such factors.  See 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, DC 5003; Mitchell, 25 Vet. App. at 37.  Furthermore, consideration of limitation of motion of the thumb which is evaluated based upon a gap between the thumb and fingers would necessarily contemplate decreased grip strength, the results of such a gap.  In other words, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss consistent with the Veteran's disability picture.  Therefore, the schedular rating criteria reasonably describe the Veteran's disability picture, which is manifested by functional impairments.  There is nothing exceptional or unusual about the Veteran's right hand disability. Thun, 22 Vet. App. at 115.

Earlier effective date and CUE

The Veteran seeks an effective date prior to December 18, 2006 for the increased 10 percent rating assigned for his right hand gunshot wound residuals with degenerative joint disease.  

In this case the RO initially granted service connection for a fractured right little finger in a February 1946 rating decision.  At that time a noncompensable evaluation was assigned under Diagnostic Code 3578.  The Veteran did not appeal and this decision became final.  In a June 1948 rating decision the RO recharacterized the disability to gunshot wound, multiple, right hand but continued the noncompensable evaluation.  There was no indication the RO changed the diagnostic code at that time.  The Veteran did not appeal and it became final.  

In March 2007, the Veteran submitted a claim for an increased evaluation for his right hand disability.  A June 2007 rating decision continued the noncompensable evaluation but changed the Diagnostic Code to 5307.  In April 2009 the Veteran again filed a claim seeking an increased evaluation for his right hand.  A June 2009 rating decision continued the noncompensable evaluation.  The Veteran timely filed a notice of disagreement with the June 2009 rating decision.  During the pendency of the appeal, the RO issued an October 2009 rating decision that found CUE in the June 2007 rating decision and assigned a 10 percent evaluation for the right finger effective March 19, 2007 pursuant to Diagnostic Codes 5307-5010.  At the same time the RO issued a Statement of the Case on the issue of an increased evaluation and the issue of whether the June 2007 rating decision constituted CUE.  The Veteran timely perfected his appeal with a Substantive Appeal received in October 2009.  A September 2010 rating decision considered the issue of an earlier effective date for the 10 percent evaluation.  An August 2011 rating decision also considered and denied the issue of an earlier effective date for the 10 percent evaluation.  The Veteran appealed.  A July 2012 rating decision found CUE and assigned the 10 percent rating effective December 18, 2006 and denied an effective date prior to that date.  A July 2012 statement of the case listed the issue as entitlement to an effective date prior to March 19, 2007 for the 10 percent evaluation both CUE and effective date prior to December 18, 2006.  The Veteran perfected this appeal. 

The July 2012 rating decision explained that the effective date was based on the date of claim as a review of the file reflected a claim for an increased evaluation of the hand was received December 18, 2006.  

The record reflects a May 25, 2006 report of contact indicated the Veteran called and indicated he would like to claim an increase in his S/C thigh muscle injury.  A November 2006 rating decision denied this claim.  A statement of the Veteran dated December 18, 2006 called "notice of disagreement" explained that the evaluation did not include consideration of the gunshot injury of his right hand.  There are no other formal or informal claims prior to the May 2006 claim.  

The Veteran contends that he should have an earlier effective date as the 10 percent was based on the same criteria and severity of the condition as was used to assign the noncompensable rating.  In a November 2011 statement the Veteran explained that a long period of time had lapsed when he became aware that a claim of injury to the right hand could be appealed.  

There is no question that the 1946 and 1948 rating decisions are final, as no timely appeal was filed. Thus, only a claim for CUE can result in the earlier effective date that the Veteran seeks. Rudd, 20 Vet. App. at 300.

The Veteran has generally alleged CUE in the 1946 and 1948 rating decisions that assigned a noncompensable evaluation for his right hand.  The July 2012 rating decision and statement of the case discuss the CUE contention enough that the Board can take jurisdiction over the CUE motions.

CUE 

Under applicable law and regulations, RO decisions, which are final and binding, will be accepted as correct in the absence of clear and unmistakable error. 38 C.F.R. § 3.105(a).  The Court has defined clear and unmistakable error as an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts.  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1992). The Court has also held that such error must be based on the record and the law that existed at the time of the prior decision.  Russell v. Principi, 3 Vet. App. 310, 314 (1992). 

 In determining whether there is CUE, the doctrine of resolving reasonable doubt in favor of the Veteran is not for application.  Russell, 3 Vet. App. at 314; see also Yates v. West, 213 F.3d 1372 (Fed. Cir. 2000). 

CUE is a very specific and rare kind of error; it is the kind of error of fact or law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Yates, 213 F.3d at 1375.  To establish CUE in a prior, final decision, all three of the following criteria must be met: (1) either the correct facts, as they were known at the time, were not before the adjudicator or the statutory or regulatory provisions then in extant at the time were incorrectly applied; and (2) the error must be undebatable; and (3) the error must be of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made. Stallworth v. Nicholson, 20 Vet. App. 482, 487 (2006); see Damrel v. Brown, 6 Vet. App. at 245; Russell, 3 Vet. App. at 313-14.

Examples of situations that are not CUE are a changed diagnosis (a new medical diagnosis that "corrects" an earlier diagnosis considered in a decision) and the VA's failure to fulfill the duty to assist. The Court has also held that allegations that previous adjudications have improperly weighed and evaluated the evidence can never rise to the stringent definition of clear and unmistakable error.  Similarly, broad-brush allegations of "failure to follow the regulations" or "failure to give due process," or any other general, nonspecific claim of error cannot constitute a valid claim of clear and unmistakable error. Fugo v. Brown, 6 Vet. App. 40, 44 (1993). 

A determination of CUE must be based on the record and the law that existed at the time of the prior adjudication. Baldwin v. West, 13 Vet. App. 1 (1999); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Simply to claim CUE on the basis that the previous adjudication improperly weighed and evaluated the evidence can never rise to the stringent definition of CUE, nor can broad-brush allegations of "failure to follow the regulations" or "failure to give due process," or any other general, non-specific claim of "error" meet the restrictive definition of CUE.  Fugo, 6 Vet. App. at 44.
 
The Board notes that a claim of CUE is a collateral attack on an otherwise final rating decision by a VA regional office. Smith v. Brown, 35 F.3d 1516, 1527   (Fed. Cir. 1994).  As such, there is a presumption of validity that attaches to a final decision, and when such a decision is collaterally attacked the presumption becomes even stronger.  Fugo, 6 Vet. App. at 43-44.  Therefore, a claimant who seeks to obtain retroactive benefits based on CUE has a much heavier burden than that placed on a claimant who seeks to establish prospective entitlement to VA benefits. Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).

After reviewing the evidence of record at the time of the 1946 rating decision and the rating standards from 1946, the Board finds that the regulatory provisions extant at the time were correctly applied.

The Veteran has argued that the Army separation center process evaluated the finger as code 0229 for compound fracture of phalanges of little finger and argues that the 10 percent for painful or limited motion of a major joint or group of minor joints was inadvertently omitted.  In support of this he submitted a printout dated in June 2009 obtained from the National Personnel Records Center that listed information from hospital admission card data files.   

At the time of the February 1946 rating decision the evidence consisted of the Veteran's application for compensation, the Veteran's service treatment records, and service personnel records.  The rating sheet noted that it was "rated on incomplete records.  No induction exam report of record."  

As outlined above, service treatment records demonstrated that the Veteran sustained a penetrating injury to the right hand after a grenade exploded nearby.  A July 1944 x-ray noted a comminuted fracture of the distal end of the proximal phalanx involving the joint of the right 5th finger.  There was oblique fracture through the medial portion of base of middle phalanx, entering the joint with good position.  Another July 1944 record noted the right finger was healed -splint.  An August 1944 record noted the metacarpal phalangeal joint of the right hand was stiff and indicated he would be returned to limited duty in a few days.  Another August 1944 record noted another x-ray of the hand was requested as the finger was still sore.  The diagnosis was old partially united comminuted fracture distal end of the proximal phalanx of the right 5th finger and soft tissue was negative.  Clinical records noted a diagnosis of WSALCC proximal phalanx 5th finger right hand and a wound to the right thigh incurred in June 1944 when a hand grenade exploded near him.  A December 1944 progress note indicated the 5th finger of the right hand needs a splint which has been granted. There were no complications.  The examination conducted in connection with the Veteran's separation noted he was wounded in the right leg and hand in June 1944.  Examination of musculoskeletal system reflected a fracture of right little finger with resultant enlargement of interphalangeal joint, not considered disabling.

To the extent to which the Veteran argues that the regulations were incorrectly applied, there is no evidence that this was the case given the limited facts and medical evidence of record at the time of the rating decision.  As noted above, the condition was initially rated under Diagnostic Code 3578.  At that time, then Diagnostic Code 3578 evaluated amputations of the right (4th) or little (5th) without metacarpal resection as noncompensable.  Amputation with metacarpal resection warranted a 10 percent evaluation.  The above medical evidence did not reflect the finger was amputated and accordingly the noncompensable evaluation was warranted.

Other potentially applicable diagnostic codes at the time included diagnostic codes 1806, 1961, 1962, 1963, 1964 which evaluated ankylosis of the fingers, and diagnostic codes 3590-3596 which evaluated multiple finger injuries, amputations, ankylosis and limitation of motion.  Significantly, Diagnostic Code 1964 indicated that ankylosis of any finger other than the thumb or index finger warranted a noncompensable evaluation.  Furthermore, a note following the diagnostic codes for multiple finger injuries, amputations, ankylosis and limitation of motion specifies that limitation of motion of less than 1 inch in either direction or the loss of tips of fingers not destroying attachment of long flexor tendons is not considered disabling.  

The evidence that existed at the time of the rating decision reflected a fracture of the little finger that was treated with a splint.  The only residual was some enlargement of the little finger.  There were no evidence of limitation of motion or ankylosis of the finger nor were there complaints of pain on motion or any other reports of disabling effects.  While 38 C.F.R. § 4.59 existed in 1946 and was essentially unchanged from the current version, the Board notes that the evidence at the time of the 1946 rating decision did not demonstrate arthritis nor was there any evidence of painful motion either by lay reports of pain or evidence of facial expression, wincing etc.  The Information from the Hospital Admission Card provided by the Veteran in support of his claim for CUE noted Diagnosis 0229 for "fracture, compound, other" location 3405 for "phalanges of the little finger" and operation 302 for "fracture, compound, closed, treatment of, with splints or casts."  In other words, review of this printout reflects no major changes or facts that were not discussed in the service treatment records.  The only difference was the numerical codes which reflect the hospital's treating codes, not codes assigned by VA.  The Board also considered whether the condition should have been rated under Diagnostic Code 3171 which evaluated muscle injuries to the intrinsic muscles of the hand.  This diagnostic code indicated the condition should be rated on limitation of motion, minimum 10 percent.  As noted above, the evidence at the time did not suggest a muscle injury to the hand.  In fact an August 1944 note indicated soft tissue was negative.  Indeed, x-rays at the time did not suggest any retained foreign bodies.  Thus, there was no evidence implicating use of Diagnostic Code 3171.  Furthermore, even if this was implicated, as noted above, there was simply no evidence of limitation of motion to warrant a 10 percent rating.  In short, the Veteran's argument is essentially a disagreement as to how the facts were then weighed or evaluated.  As indicated above, this cannot form the basis of a valid claim of CUE.  Fugo, 6 Vet. App. at 44.

In order to change a decision based on a clear and unmistakable error, the error must be "undebatable" and "have manifestly changed the outcome at the time [the decision] was made." Russell, 3 Vet. App. at 313-14.  Here, there is no showing that the correct facts were not before the adjudicator or that the statutory or regulatory provisions extant at that time were incorrectly applied.  Unfortunately, the evidence that existed at the time of the 1946 rating decision was limited and not necessarily the best quality.  Indeed, it is puzzling how retained metallic fragments that clearly appear from 2006 onwards were never viewed during the inservice x-rays.  Likewise, there is a lack of evidence documenting any true range of motion studies.  The Board, however, is limited to reviewing the evidence as it existed at the time of the rating decision.  The February 1946 rating decision was consistent with, and supported by, the evidence of record at the time; was in accordance with governing law and regulations; and did not involve CUE.  Consequently, revision of this decision is not warranted and the claim is denied. 38 U.S.C.A. § 5109A (West 2014); 38 C.F.R. § 3.105(a) (2015).

Similarly, the Board finds there is no CUE in the 1948 rating decision that continued the noncompensable evaluation based upon the limited facts and evidence that existed at the time of the decision.  At the time of the 1948 decision, the only additional evidence that was added was a March 1948 record that noted arthritis of the 4th finger and described some stiffness and enlargement.  No x-ray studies were provided.  The 1948 rating decision did not appear to change the Diagnostic Code from 3578.  While the evidence now demonstrated arthritis and described some stiffness there was still no clear evidence of limitation of motion of any fingers of the right hand.  Thus, the Veteran's argument that 38 C.F.R. § 4.59 should have been applied is again essentially disagreement with how the limited facts at the time of the decision were weighed.  

In summation, the Veteran has not shown that the correct facts were not before VA or the statutory or regulatory provisions were incorrectly applied, or that any such error would have manifestly changed the outcome of the claim, based on the record and law that existed at the time of the adjudication in question.  See Damrel, 6 Vet. App. at 245.  As such, CUE in the February 1946 and June 1948 rating decisions has not been established, and the claims must be denied. 

EED 

As the Board has not found CUE in the prior rating decisions, it will now turn to whether an earlier effective date is otherwise warranted.  

Except as otherwise provided, the effective date of an award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase shall be fixed in accordance with the facts found, but shall be no earlier than the date of receipt of the application thereof. 38 U.S.C.A. § 5110(a).  The statutory provision is implemented by regulation, which provides that the effective date for an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later. 38 C.F.R. § 3.400. 

As specifically provided in 38 U.S.C.A. § 5110(b)(1), the effective date of an award of disability compensation to a Veteran shall be the day following the date of discharge or the release, if application therefore is received within one year from such date of discharge or release.  See 38 C.F.R. § 3.4(b)(1) (defining "disability compensation" as basic entitlement for a Veteran who is disabled as a result of a disease or injury incurred or aggravated in the line of duty in active service).  Moreover, the implementing regulation provides that the effective date for an award of direct service connection will be the day following separation from service or the date entitlement arose if the claim is received within one year after service separation; otherwise, the date of receipt of the claim, or the date entitlement arose, whichever is later. 38 C.F.R. § 3.400(b)(2)(i).  There are three possible effective dates for an increased rating depending on the facts of the case.  If an increase in disability occurs after the claim is filed, the effective date is the date that the increase is shown to have occurred (date entitlement arose).  38 C.F.R. § 3.400(o)(1). If an increase in disability precedes the claim by a year or less, the effective date is the date that the increase is shown to have occurred (factually ascertainable). 38 C.F.R. § 3.400(o)(2).  If an increase in disability precedes the claim by more than a year, the effective date is the date that the claim is received (date of claim). 38 C.F.R. § 3.400(o)(2); see also Gaston v. Shinseki, 605 F.3d 979, 983   (Fed. Cir. 2010) (explaining the legislative history of 38 U.S.C.A. § 5110(b)(2)  was to provide Veterans with a one-year grace period for filing a claim following an increase in a service-connected disability).

In this case, the first indication the Veteran sought an increase for this right hand was the December 18, 2006 "notice of disagreement."  While the May 25, 2006 report of contact was his claim for an increase for this thigh condition, there was nothing in that report of contact suggesting the Veteran also sought an increase for the right hand.  

In connection with the Veteran's May 2006 claim for his right thigh, he was afforded a VA examination on August 22, 2006.  Significantly, at that time, an x-ray of the right hand was taken.  As explained above, this x-ray demonstrated degenerative changes, an ununited fracture of the little finger and tiny metallic foreign bodies.  According to 38 C.F.R. § 3.157(b), once a claim for compensation has been allowed, as in the present case, receipt of a VA outpatient or hospital examination or admission to a VA hospital will be accepted as an informal claim for increased benefits.  See Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  The date on the VA outpatient or hospital examination will be accepted as the date of claim. 38 C.F.R. § 3.157(b). See Massie v. Shinseki, 25 Vet. App. 123, 132   (2011)(holding that the term "report of examination" under 3.157(b) "implies that the medical record in question must describe the results of a specific, particular examination" and further noting that although 38 C.F.R. § 3.157(b)(1) does not expressly require worsening, to hold otherwise would lead to the absurd result that nearly all VA medical records could trigger the provisions of 38 C.F.R. § 3.157(b)(1)).

The Board liberally construes the August 22, 2006, VA x-ray as an informal claim for increase under 38 C.F.R. § 3.157(b)(1).  Here, the Board has taken into consideration the complaints and treatment of the Veteran's right hand and the August 22, 2006 VA x-ray appears to demonstrate a worsening of the right hand disability on and after that date.  Specifically, this record documents retained foreign bodies and degenerative changes that were not previously noted.  Subsequent records confirmed these changes resulted in limitation of motion and even ankylosis. 

Therefore, the 10 percent disability rating for the Veteran's service connected right hand gunshot wound residuals with degenerative joint disease is warranted from August 22, 2006, the date of the Veteran's informal claim for increase demonstrating that his disability had worsened. Massie, supra; 38 C.F.R. § 3.157(b)(1).  The Board does not find that the medical evidence supports any earlier effective date.  It is not factually ascertainable that the 10 percent rating for the right hand disability was warranted during the one-year period prior to the August 22, 2006 informal claim.  See 38 C.F.R. § 3.400(o)(2). In fact, there is an absence of medical records during the period from August 2005 to August 2006.  Furthermore, review of the record reflects no other formal or informal claims prior to August 22, 2006. 

Therefore, based on a review of the entire record, and the applicable laws and regulations, it is the Board's conclusion that an effective date to August 22, 2006 for the 10 percent disability rating for the right hand disability is warranted. The preponderance of the evidence, however, is against a finding of an effective date earlier than that date.



















	(CONTINUED ON NEXT PAGE)


ORDER

An evaluation in excess of 10 percent disability rating for right hand gunshot wound residuals with degenerative joint disease is denied.

A separate 10 percent evaluation for limitation of motion of the right thumb is granted, effective February 19, 2015. 

The appeal alleging clear and unmistakable error in a February 1946, rating decision which granted a noncompensable evaluation for the award of service connection for a fractured right little finger is denied.

The appeal alleging clear and unmistakable error in a June 1948 rating decision which continued a noncompensable evaluation for the service-connected gunshot wound, multiple, right hand is denied.

Entitlement to an effective date of August 22, 2006, for the grant of 10 percent for the service-connected right hand gunshot wound residuals with degenerative joint disease is granted.




____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


